DETAILED ACTION
The office action is in response to original application filed on 6-3-21. Claims 1-12 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The disclosure is objected to because of the following informalities: 
In [0022] line 2, “DV voltage” should be ---- DC voltage ----

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “DV voltage” and it should be “DC voltage”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by HITACHILTD (JP) Ep 1085649A2 21 MARCH 2001 (2001-03-21).
Regarding claim 1, HITACHILTD discloses a circuit device for reducing common-mode interferences of a power converter, wherein the power converter forms a common-mode interference source (paras. 27-32) during operation, the circuit device having at least one short-circuited additional line (fig. 8, line 7, short-circuited Via 6, 8 and 61), which can be coupled to an input and an output of the power converter (fig. 8), wherein the additional line conducts the interference 
Regarding claim 2, HITACHILTD discloses the circuit device comprises a first common-mode choke, through which the additional line is routed and around which the additional line is wound at least once (fig. 8, 33, 3 and line 7).
Regarding claim 3, HITACHILTD discloses the circuit device comprises a second common-mode choke, through which the additional line is routed and around which the additional line is wound at least once (fig. 8, 33, 3 and line 7).
Regarding claim 4, HITACHILTD discloses the additional line of the circuit device is configured to be galvanically connected to a reference conductor (fig. 8, 8, 61 and 6).
Regarding claim 5, HITACHILTD discloses the additional line of the circuit device comprises at least one damping component, which minimizes the interference currents in the additional line (See figs. 12 and 13, # 92).
Regarding claim 6, HITACHILTD discloses the damping component comprises at least one resistor (See figs. 12 and 13, # 92).
Regarding claim 7, HITACHILTD discloses the damping component  comprises a separation of the additional line (fig. 13, 7) into a first short-circuited additional line (lines 4) having a first resistor (92) and a second short-circuited line (second line 4) having a second resistor (second 92), wherein the first short-
Regarding claim 10, HITACHILTD discloses a power electronics system having the power converter and a connected circuit device (fig. 8).
Regarding claim 11, HITACHILTD discloses having a connected DV voltage source, a connected multi-phase electric machine (fig. 8), or both.
Regarding claim 12, HITACHILTD discloses an electric vehicle having a power electronics system (figs. 1-13).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAIMANN et al. US 2020/0412272 A1-A voltage converter is designed to convert an alternating input voltage into a direct output voltage. The voltage converter includes a first sub-converter having a first switch half-bridge, which is coupled to a first pole of the input voltage by a first main coil, and a second sub-converter having a second switch half-bridge, which is coupled to the first pole of the input voltage by a second main coil. In addition, the voltage converter includes a diode half-bridge, which is jointly used by the first sub-converter and the second sub-converter. The voltage converter has a first return coil and a second return coil, which couple a center point of the diode half-bridge to a second pole of the input voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone 


number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836